DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 14, 22, 24-25, 33, 45 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20200119797A1, PCT Priority Date: 2018-06-15) in view of Park et al (US20200112355A1, PCT Priority Date: Feb 02, 2018).

Regarding claim 1, Wang’797 discloses a method of wireless communication by a base station (BS) (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), comprising: 
determining channel state information reference signal (CSI-RS) port groups associated with one or more non-zero power (NZP) CSI-RS resources for channel measurement (CM) or interference measurement (IM) (see, selects antenna port groups for NZP CSI-RS resources to perform channel measurement or interference measurement, configuration information of one NZP CSI-RS resource includes antenna port groups, par 0019, 0303, 0326 and 0331-0332. Noted, one group of CSI-RS resources may correspond to corresponding to a NZP CSI-RS resource ID1, par 0019); 
transmitting an indication of the CSI-RS port groups (see, QCL indication information, par 0268) to at least one UE (see, network device sends resource configuration information of QCL indication information including QCL indication information 1 and QCL indication information 2, each QCL indication information configures one antenna port group for CSI-RS resource with detailed port number indicated, par 0268-0269, 0321); 
transmitting the QCL information to the at least one UE (see, network device configures a plurality of pieces of QCL indication information for one CSI-RS resource, QCL indication information corresponding with one antenna port group, par 0266).
Wang’797 discloses all the claim limitations but fails to explicitly teach:
transmitting an indication of the CSI-RS port groups to at least one UE;
generating quasi-colocation (QCL) information indicating QCL assumptions for the CSI-RS port groups; and 

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: 
generating quasi-colocation (QCL) information (see, QCL parameter(s) /characteristic(s), par 0433) indicating QCL assumptions for the CSI-RS port groups (see, assumes/establishes QCL with respect to specific QCL parameter(s)/characteristic(s) for each specific port group of port groups within each CSI-RS resource, and configures UE with port-level QCL by QCL parameters/characteristic(s), par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).

Regarding claim 2, Wang’797 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), wherein the indication (see, indication information about QCL indication information, par 0321) provides grouping information for each port of the CSI-RS port groups (see, QCL indication information provides configuration for antenna port group including each port number of the port group, par 0268-0269), and wherein each of the one or more NZP CSI-RS resources (see, one group of CSI-RS resources to carry NZP CSI-RS, par 0019) is linked to at least one of the CSI-RS port groups (see, a group of CSI-RS resources to carry NZP CSI-RS corresponds to one group of antenna ports in the CSI-RS resource identifier, par 0019).

Regarding claim 14, Wang’797 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347),wherein transmitting the indication (see, channel measurement association information, par 0139) comprises transmitting the indication (see, NZP CSI-RS resource identifier, par 0139) with a configuration of the one or more NZP CSI-RS resources (see, network device configures channel measurement association information for the terminal, including NZP CSI-RS resource identifier for each group of CSI-RS resources, par 0139. Noted, NZP CSI-RS resource identifier are configured to correspond with a CSI reporting set, par 0140).

Regarding claim 22, Wang’797 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), further comprising: 
identifying that all CSI-RS ports associated with one of the one or more NZP CSI-RS resources (see, group of CSI-RS resources configured to correspond with NZP CSI-RS resource ID1, par 0151) belong to one CSI-RS port group (see, QCL indication information configured for each group of antenna ports with port number indicated on CSI-RS resource, group of CSI-RS resources configured to correspond with NZP CSI-RS resource ID1, then CSI-RS ports associated with NZP CSI-RS resource could be identified belong to same CSI-RS port group by their port number, par 0151, 0268-0269), wherein.
Wang’797 discloses all the claim limitations but fails to explicitly teach:
Page 4 of 10Application No. 17/263,864transmitting the indication comprises transmitting a default CSI-RS port group configuration to the UE for indicating that the CSI-RS ports are associated with a single CSI-RS group; and 
generating the QCL information comprises generating the QCL information indicating QCL assumptions for the CSI-RS port group.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses:
Page 4 of 10Application No. 17/263,864transmitting the indication comprises transmitting a default CSI-RS port group (see, a set of NZP CSI-RS ports for initial access, par 0441 and 0450) configuration to the UE for indicating that the CSI-RS ports are associated with a single CSI-RS group (see, NZP CSI-RS resource at least defined as a set of NZP CSI-RS ports and multiple NZP CSI-RS resource configured for initial access, par 0441-0450); and 
generating the QCL information (see, QCL parameter(s) /characteristic(s), par 0433) comprises generating the QCL information indicating QCL assumptions for the CSI-RS port group (see, assumes/establishes QCL with respect to specific QCL parameter(s)/ characteristic(s) for each specific port group of port groups within each CSI-RS resource, and configures UE with port-level QCL by QCL parameters /characteristic(s), par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).

Regarding claim 24, Wang’797 discloses a method of wireless communication by a user equipment (UE) (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), comprising: 
obtaining an indication of channel state information reference signal (CSI-RS) port groups (see, QCL indication information, par 0268) associated with one or more non-zero power (NZP) CSI-RS resources for channel measurement (CM) or interference measurement (IM) (see, receives configuration information of NZP CSI-RS resource with QCL indication information including QCL indication information 1 and QCL indication information 2, each QCL indication information configures one antenna port group for CSI-RS resource with detailed port number indicated, par 0019-0020, 0268-0269, 0303, 0321, 0326 and 0332); 
performing at least one of a channel measurement or an interference measurement using the QCL information (see, terminal device performs channel measurement and interference measurement based on resource configuration information of the two NZP CSI-RS resources including QCL information, par 0307-0309); and 
reporting CSI feedback based on the at least one of the channel measurement or the interference measurement (see, terminal device reports CSI after channel measurement or interference measurement, par 0020).
Wang’797 discloses all the claim limitations but fails to explicitly teach: obtaining quasi-colocation (QCL) information indicating QCL assumptions for the CSI- RS port groups.
 
However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: obtaining quasi-colocation (QCL) information indicating QCL assumptions for the CSI- RS port groups (see, UE configured with port-level QCL by QCL parameters/characteristic(s) after BS assumes/establishes QCL with respect to specific QCL parameter(s)/characteristic(s) for each specific port group of port groups within each CSI-RS resource, par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).

Regarding claim 25, Wang’797 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), wherein the indication (see, indication information about QCL indication information, par 0321) provides grouping information for each port of the CSI-RS port groups (see, QCL indication information provides configuration for antenna port group including each port number of the port group, par 0268-0269), and wherein each of the one or more NZP CSI-RS resources (see, one group of CSI-RS resources to carry NZP CSI-RS, par 0019) is linked to at least one of the CSI-RS port groups (see, a group of CSI-RS resources to carry NZP CSI-RS corresponds to one group of antenna ports in the CSI-RS resource identifier, par 0019).

Regarding claim 33, Wang’797 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), wherein the indication  (see, resource configuration information for more than one time-frequency resource pattern, par 0321) provides grouping information based on one or more component patterns (see, resource configuration information for multiple time-frequency resource patterns indicates grouping information by virture of one to one mapping being configured between antenna port group and a time-frequency resource pattern, par 0321 and 0326), the method further comprising determining CSI-RS ports associated with the one or more NZP CSI-RS resources based on the one or more component patterns (Note, resource configuration information for multiple time-frequency resource patterns and one to one mapping being configured between antenna port group and a time-frequency resource pattern, therefore CSI-RS ports in port group could be determined associated with the one or more NZP CSI-RS resources according to mapping between NZP CSI-RS port group and resource pattern, par 0321, 0326, 0328),  wherein the CSI-RS ports associated with a component pattern belong to the same CSI-RS port group (see, CSI-RS antenna port group including CSI-RS ports maps with CSI-RS time-frequency resource pattern, such as antenna port group 1 map with time-frequency resource pattern 2 (1:1 mapping), par 0326).

Regarding claim 45, Wang’797 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), wherein.
Wang’797 discloses all the claim limitations but fails to explicitly teach:
 the indication provides a default CSI-RS port group configuration indicating that the CSI- RS ports of one of the one or more NZP CSI-RS resources are associated with a single CSI-RS group; and 
the QCL information provides QCL assumptions for the CSI-RS port group.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses:
the indication provides a default CSI-RS port group (see, a set of NZP CSI-RS ports for initial access, par 0441 and 0450) configuration  indicating that the CSI-RS ports of one of the one or more NZP CSI-RS resources are associated with a single CSI-RS group (see, NZP CSI-RS resource at least defined as a set of NZP CSI-RS ports and multiple NZP CSI-RS resource configured for initial access, par 0441-0450); and 
the QCL information provides QCL assumptions for the CSI-RS port group (see, UE receives port-level QCL by QCL parameters /characteristic(s) after BS assumes/establishes QCL with respect to specific QCL parameter(s)/ characteristic(s) for each specific port group of port groups within each CSI-RS resource, par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).



Regarding claim 49, Wang’797 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342),further comprising.
Wang’797 discloses all the claim limitations but fails to explicitly teach:
identifying that the QCL information provides different spatial QCL assumptions for CSI-RS port groups associated with one of the one or more NZP CSI-RS resources, wherein performing at least one of channel measurement or interference measurement comprises applying one of the spatial QCL assumptions to the CSI-RS port groups associated with the one of the one or more NZP CSI-RS resources.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: identifying that the QCL information provides different spatial QCL assumptions (see, QCL assumption supported with spatial parameter, par 0448-0449) for CSI-RS port groups (see, set of NZP CSI-RS ports in each NZP CSI-RS resource of multiple NZP CSI-RS resources, par 0450) associated with one of the one or more NZP CSI-RS resources (see, UE performs closed-loop report after configured with QCL assumption with spatial parameters and multiple NZP CSI-RS resources with each NZP CSI-RS resource defined as a set of NZP CSI-RS ports mapped to RE sets, par 0332, 0334, 0448-0450. Noted, efficient closed-loop MIMO transmission may be applied based on the CSI measurement and feedback of a UE and therefore verifies QCL assumption with spatial parameter, par 0334), wherein performing at least one of channel measurement (see, closed-loop MIMO transmission with CSI measurement, par 0334) or interference measurement comprises applying one of the spatial QCL assumptions to the CSI-RS port groups associated with the one of the one or more NZP CSI-RS resources (see, efficient closed-loop MIMO transmission may be applied based on the CSI measurement and feedback after configured with QCL assumption with spatial parameters and multiple NZP CSI-RS resources with each NZP CSI-RS resource defined as a set of NZP CSI-RS ports mapped to RE sets, par 0334, 0448-0450).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).



Regarding claim 50, Wang’797 discloses an apparatus for wireless communication (see, fig. 1-2 and 9, network devices (transmission points or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), comprising: 
a memory (see, fig. 9, memory 220, par 0347);Page 8 of 10Application No. 17/263,864 Preliminary Amendment dated February 1, 2021
a processor (see, fig. 9, processor 210, par 0347) coupled to the memory, the processor and the memory being configured to: 
determine channel state information reference signal (CSI-RS) port groups associated with one or more non-zero power (NZP) CSI-RS resources for channel measurement (CM) or interference measurement (IM) (see, selects antenna port groups for NZP CSI-RS resources to perform channel measurement or interference measurement, configuration information of one NZP CSI-RS resource includes antenna port groups, par 0019, 0303, 0326 and 0331-0332. Noted, one group of CSI-RS resources may correspond to corresponding to a NZP CSI-RS resource ID1, par 0019), and 
a transmitter (see, fig. 9, output port 250, par 0348) configured to transmit indication of the CSI-RS port groups (see, configuration of antenna port groups in NZP CSI-RS resource, par 0321. Noted, antenna port group with each port indicated, par 0268-0269) to at least one UE (see, network device sends resource configuration information of two CSI-RS resources, each resource configuration information of one NZP CSI-RS resource includes antenna port groups, notifies a specific selected antenna port group to UE, par 0303, 0321, 0325) and the QCL information to at least one UE (see, network device configures a plurality of pieces of QCL indication information for one CSI-RS resource, QCL indication information corresponding with one antenna port group, par 0266).
Wang’797 discloses all the claim limitations but fails to explicitly teach:
generate quasi-colocation (QCL) information indicating QCL assumptions for the CSI-RS port groups; and 
transmit an indication of the CSI-RS port groups and the QCL information to at least one UE.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: 
generate quasi-colocation (QCL) information (see, QCL parameter(s) /characteristic(s), par 0433) indicating QCL assumptions for the CSI-RS port groups (see, assumes/establishes QCL with respect to specific QCL parameter(s)/characteristic(s) for each specific port group of port groups within each CSI-RS resource, and configures UE with port-level QCL by QCL parameters/characteristic(s), par 0255, 0433-0434); and 
transmit an indication (see, CRI, par 0227) of the CSI-RS port groups (Note, configures UE with multiple CSI-RS resources and CRI indicates a specific CSI-RS resource with specific port combination of multiple port combinations, par 0226-0227. Noted, port combination of multiple port combinations for CSI-RS resource can be equated to port group, par 0227) and the QCL information to at least one UE (see, configures UE with specific QCL parameter(s)/characteristic(s) for each CSI-RS antenna port group within each CSI-RS resource, par 0433) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).

Regarding claim 51, Wang’797 discloses an apparatus for wireless communication (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), comprising:
a receiver (see, fig. 8, input port 140, par 0337) configured to: 
obtain an indication of channel state information reference signal (CSI-RS) port groups (see, QCL indication information, par 0268) associated with one or more non-zero power (NZP) CSI-RS resources for channel measurement (CM) or interference measurement (IM) (see, receives configuration information of NZP CSI-RS resource with QCL indication information including QCL indication information 1 and QCL indication information 2, each QCL indication information configures one antenna port group for CSI-RS resource with detailed port number indicated, par 0019-0020, 0268-0269, 0303, 0321, 0326 and 0332); 
a memory (see, fig. 8, memory 120, par 0336); 
a processor (see, fig. 8, processor 110, par 0336) coupled to the memory, the processor and the memory being configured to perform at least one of a channel measurement or an interference measurement using the QCL information (see, terminal device performs channel measurement and interference measurement based on resource configuration information of the two NZP CSI-RS resources including QCL information, par 0307-0309); and 
a transmitter (see, fig. 8, output port 150, par 0337) configured to report CSI feedback based on the at least one of the channel measurement or the interference measurement (see, terminal device reports CSI after channel measurement or interference measurement, par 0020).
Wang’797 discloses all the claim limitations but fails to explicitly teach: obtain quasi-colocation (QCL) information indicating QCL assumptions for the CSI-RS port groups.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: obtain quasi-colocation (QCL) information indicating QCL assumptions for the CSI-RS port groups (see, UE configured with port-level QCL by QCL parameters/characteristic(s) after BS assumes/establishes QCL with respect to specific QCL parameter(s)/characteristic(s) for each specific port group of port groups within each CSI-RS resource, par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).


Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claims 2 and 25 respectively above, and further in view of Gao et al (US20200322013A1, Pro 62585323 Priority Date: Nov 13, 2017).

Regarding claim 3, Wang’797 modified by Park’355 discloses the method of claim 2 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein the indication comprises one or more bit strings comprising a first bit string indicating CSI-RS ports that belong to a first CSI-RS port group and a second bit string indicating other CSI-RS ports that belong to a second port group, and wherein a total number of bit strings is equal to a total number of CSI-RS port groups.

However Gao’013 from the same field of endeavor (see, fig. 5, gNB transmits precoded CSI-RS to a WD in NR system, par 0027) discloses: wherein the indication (see, RRC configuration for CSI-RS port indication, par 0153) comprises one or more bit strings (see, different bitmaps, par 0153) comprising a first bit string (see, first bitmap for rank-1, par 0153) indicating CSI-RS ports that belong to a first CSI-RS port group (see, first bitmap for rank-1 indicates CSI-RS ports for port subset selection of rank-1, par 0153) and a second bit string (see, second bitmap for rank-2, par 0153) indicating other CSI-RS ports that belong to a second port group (see, RRC configuration for port indication including multiple bitmaps, each bitmap for CSI-RS port subset selection of different rank, par 0153. Noted, each bit in bit map is associated with a CSI-RS port and bit “1” indicates port being selected, par 0146), and wherein a total number of bit strings is equal to a total number of CSI-RS port groups (see, RRC configuration for port indication including multiple bitmaps with each bitmap to indicate CSI-RS port subset selection of different rank, par 0153. Noted, CSI-RS group equated to CSI-RS port subset selection of certain rank (therefore N* port subset corresponding with N* bitmaps since one bitmap for each rank), par 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’013 into that of Wang’797 modified by Park’355. The motivation would have been to select the CSI-RS port(s) used for RI/CQI calculation per rank by configuring the port index indication (par 0051).

Regarding claim 26, Wang’797 discloses the method of claim 25 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein the indication comprises one or more bit strings comprising a first bit string indicating CSI-RS ports that belong to a first port group and a second bit string indicating other CSI-RS ports that belong to a second port group, and wherein a total number of bit strings is equal to a total number of CSI-RS port groups.

However Gao’013 from the same field of endeavor (see, fig. 5, gNB transmits precoded CSI-RS to a WD in NR system, par 0027) discloses: wherein the indication (see, RRC configuration for CSI-RS port indication, par 0153) comprises one or more bit strings (see, different bitmaps, par 0153) comprising a first bit string (see, first bitmap for rank-1, par 0153) indicating CSI-RS ports that belong to a first port group (see, first bitmap for rank-1 indicates CSI-RS ports for port subset selection of rank-1, par 0153) and a second bit string (see, second bitmap for rank-2, par 0153) indicating other CSI-RS ports that belong to a second port group (see, RRC configuration for port indication including multiple bitmaps, each bitmap for CSI-RS port subset selection of different rank, par 0153. Noted, each bit in bit map is associated with a CSI-RS port and bit “1” indicates port being selected, par 0146), and wherein a total number of bit strings is equal to a total number of CSI-RS port groups (see, RRC configuration for port indication including multiple bitmaps with each bitmap to indicate CSI-RS port subset selection of different rank, par 0153. Noted, CSI-RS group equated to CSI-RS port subset selection of certain rank (therefore N* port subset corresponding with N* bitmaps since one bitmap for each rank), par 0153).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’013 into that of Wang’797 modified by Park’355. The motivation would have been to select the CSI-RS port(s) used for RI/CQI calculation per rank by configuring the port index indication (par 0051).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claim 1 above, and further in view of Park et al (US20180054290A1) and Gao et al (US20200322013A1, Pro 62585323 Priority Date: Nov 13, 2017).

Regarding claim 6, Wang’797 modified by Park’355 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), further comprising.
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach:
generating one or more code division multiplexing (CDM) groups having CSI-RS ports, wherein:
determining CSI-RS port groups comprises identifying the one or more CDM groups that correspond to the CSI-RS port groups, 
the CSI-RS ports associated with a CDM group belong to the same CSI- RS port group, and
the indication provides grouping information based on the one or more CDM groups.
However Park’290 from the same field of endeavor (see, fig. 10, wireless communication system includes eNB and UE with transmitting/receiving antennas capable of AAS-based 3D beam forming, par 0234) discloses:
generating one or more code division multiplexing (CDM) groups (see, CDM small groups (sub-group), par 0364) having CSI-RS ports (see, setup CDM small groups by configuring and applying CDM length on CSI-RS port groups, par 0363-0364), wherein:
the CSI-RS ports associated with a CDM group (see, CDM small groups (sub-group), par 0364) belong to the same CSI-RS port group (see, CSI-RS ports in CDM small groups belong to the same CSI-RS port group by virtue of two CDM small groups splitted from one CSI-RS port group, par 0364), and
the indication (see, table 6, CSI-RS resource configuration identity, par 0188-0196) provides grouping information based on the one or more CDM groups (see, fig. 23 and table 10-11, CSI-RS resource configuration including CSI-RS resource configuration identity, setup CDM small groups (Second Embodiment) corresponding with certain CSI-RS resource configuration identity in table 10, par 0361-0364, par 0497).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’290 into that of Wang’797 modified by Park’355. The motivation would have been to configure a new CSI-RS pattern or CSI-RS resource in a massive MIMO system with more than eight antenna ports (par 0007).
The combination of Wang’797, Park’355 and Park’290 discloses all the claim limitations but fails to explicitly teach: determining CSI-RS port groups comprises identifying the one or more CDM groups that correspond to the CSI-RS port groups. 

However Gao’013 from the same field of endeavor (see, fig. 5, gNB transmits precoded CSI-RS to a WD in NR system, par 0027) discloses: determining CSI-RS port groups (see, CSI-RS ports for port subset selection of each rank, par 0153) comprises identifying the one or more CDM groups that correspond to the CSI-RS port groups (see, selection port index for CSI-RS port subset of each rank with restriction for within same CDM groups, par 0153 and 0160. Noted, CSI-RS port groups can be equated to CSI-RS port subset selection of different rank (one rank corresponding with one group), par 0153)
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’013 into that of Wang’797 modified by Park’355 and Park’290. The motivation would have been to select the CSI-RS port(s) used for RI/CQI calculation per rank by configuring the port index indication (par 0051).

Regarding claim 7, Wang’797 modified by Park’355 and Park’290 discloses the method of claim 6 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), further comprising.
The combination of Wang’797, Park’355 and Park’290 discloses all the claim limitations but fails to explicitly teach: wherein the indication comprises one or more bit strings comprising a first bit string indicating the CDM groups that belong to a first port group and a second bit string indicating other CDM groups that belong to a second port group, and wherein a total number of bit strings is equal to a total number of CDM groups.

However Gao’013 from the same field of endeavor (see, fig. 5, gNB transmits precoded CSI-RS to a WD in NR system, par 0027) discloses: wherein the indication (see, RRC configuration for CSI-RS port indication but restricted to CDM group, par 0153, 0160-0161) comprises one or more bit strings (see, different bitmaps, par 0153) comprising a first bit string (see, first bitmap for rank-1, par 0153) indicating the CDM groups (see, CDM group(s), par 0161) that belong to a first port group (see, first bitmap for rank-1 indicates CSI-RS ports for port subset selection of rank-1 but restricting port selection such that the ports in the same CDM group(s) are selected, par 0153 and 0161. Noted, embodiment 1, the selected ports can be restricted to {as, as+1, . . . , as+N−1}, par 0161) and a second bit string (see, second bitmap for rank-2, par 0153) indicating other CDM groups (see, CDM group(s), par 0161) that belong to a second port group (see, RRC configuration for port indication including multiple bitmaps, each bitmap for CSI-RS port subset selection of different rank but restricting port selection such that the ports in the same CDM group(s) are selected, par 0153. Noted, each bit in bit map is associated with a CSI-RS port and bit “1” indicates port being selected, par 0146), and wherein a total number of bit strings is equal to a total number of CDM groups (see, RRC configuration for port indication including multiple bitmaps with each bitmap to indicate CSI-RS port subset selection of different rank but restricting port selection such that the ports in the CDM groups are selected, par 0153 and 0161. Noted, if only two CDM groups are restricted for CSI-RS port subset selection of Rank 1 and Rank 2, then only two bitmaps corresponding with two port subset which is equal to total number of CDM groups (noted, maximum rank R is indicated therefore configurable, par 0159)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’013 into that of Wang’797 modified by Park’355 and Park’290. The motivation would have been to select the CSI-RS port(s) used for RI/CQI calculation per rank by configuring the port index indication (par 0051).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claim 1 above, and further in view of Park et al (US20180054290A1).

Regarding claim 10, Wang’797 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), further comprising: the CSI-RS ports associated with a component pattern belong to the same CSI-RS port group (see, CSI-RS antenna port group maps with CSI-RS time-frequency resource pattern, par 0326),
the indication (see, resource configuration information for more than one time-frequency resource pattern, par 0321) provides grouping information based on the one or more component patterns (see, resource configuration information for multiple time-frequency resource patterns indicates grouping information by virture of one to one mapping being configured between antenna port group and a time-frequency resource pattern, par 0321 and 0326).
determining CSI-RS port groups comprises identifying the one or more component patterns that correspond to the CSI-RS port groups (see, resource configuration information for multiple time-frequency resource patterns and one to one mapping being configured between antenna port group and a time-frequency resource pattern, therefore CSI-RS port groups could be determined according to mapping between port group and resource pattern, par 0321 and 0326), 
 The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: generating one or more component patterns having CSI-RS ports, wherein: 

However Park’290 from the same field of endeavor (see, fig. 10, wireless communication system includes eNB and UE with transmitting/receiving antennas capable of AAS-based 3D beam forming, par 0234) discloses:
generating one or more component patterns (see, fig. 23-25, 16-port CSI-RS pattern, par 0362 and 0374) having CSI-RS ports (see, FIG. 23, obtains different 16-port CSI-RS patterns by applying CDM of different length to different domain on CSI-RS port groups, par 0361-0364, 0369), wherein: 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’290 into that of Wang’797 modified by Park’355. The motivation would have been to configure a new CSI-RS pattern or CSI-RS resource in a massive MIMO system with more than eight antenna ports (par 0007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355, and further in view of Park’290 as applied to claim 10 above, and further in view of Onggosanusi et al (US20170195031A1).

Regarding claim 11, Wang’797 modified by Park’355 and Park’290 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347). 
The combination of Wang’797, Park’355 and Park’290 discloses all the claim limitations but fails to explicitly teach: wherein the indication comprises one or more bit strings comprising a first bit string indicating component patterns that belong to a first CSI-RS port group and a second bit string indicating other component patterns that belong to a second CSI-RS port group, and wherein a total number of the bit strings is equal to a total number of the one or more component patterns.

However Onggosanusi’031 from the same field of endeavor (see, fig. 1, wireless network 100 includes eNodeBs communicates with UEs, par 0081-0083) discloses:
wherein the indication (see, indication in Ap-CSI-RS resource configuration, par 0137) comprises one or more bit strings (see, bitmaps with each bitmap for one time frequency pattern, par 0137-0139 and 0185) comprising a first bit string (see, bitmap for one time frequency pattern, par 0137-0139 and 0185) indicating component patterns that belong to a first CSI-RS port group (see, bitmap for one time frequency pattern indicates a set of antenna port numbers with a pattern configuration, par 0137-0139 and 0185) and a second bit string (see, bitmap for another time frequency pattern of patterns, par 0137-0139 and 0185) indicating other component patterns that belong to a second CSI-RS port group (see, bitmap for another time frequency pattern indicates a set of antenna port numbers with a pattern configuration, par 0137-0139 and 0185), and wherein a total number of the bit strings is equal to a total number of the one or more component patterns (Note, each pattern configuration corresponding with one bitmap, therefore number of bitmaps would be the same as total number of patterns, par 0139 and 0185).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Onggosanusi’031 into that of Wang’797 modified by Park’355 and Park’290. The motivation would have been to enable an efficient CSI-RS resource allocation mechanism for UE-specific BF CSI-RS (par 0126).

Claims 16, 18-19, 21, 37, 39-40 and 42-43 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claims 1 and 24 respectively above, and further in view of Huang (US20210235452A1, PCT Priority Date: Jun 07, 2018).
Regarding claim 16, Wang’797 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347), wherein transmitting the QCL information (see, QCL indication information configured by network device, par 0266) comprises CSI-RS port groups of the one or more NZP CSI-RS resources (see, QCL indication information configured by network device including antenna port groups for CSI-RS resource, NZP CSI-RS resources configured for CSI-RS resources par 0139, 0265-0269).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein transmitting the QCL information comprises transmitting a plurality of transmission configuration indicator (TCI) states for the CSI-RS port groups of the one or more CSI-RS resources, each of the TCI states comprises a QCL configuration associated with one of the CSI-RS port groups.

However Huang’452 from the same field of endeavor (see, fig. 9, communication between UE and radio network, par 0122- 0128) discloses: wherein transmitting the QCL information (see, fig. 1 S102-S103, transmits QCL type(s) in extended TCI state to UE, par 0068-0069, 0074-0075) comprises transmitting a plurality of transmission configuration indicator (TCI) states (see, fig. 4-5, extended TCI state may include two or more states, par 0086, 0090-0091) for the CSI-RS port groups of the one or more CSI-RS resources (see, fig. 1 S102-S103, BS transmits QCL type(s) in extended TCI state including states, each state for one CSI-RS port group corresponding to resource occupied by CSI-RS, par 0068-0069, 0074-0075, 0086, 0090-0091), each of the TCI states (see, fig. 4, TCI state includes two states TCI#1 and TCI#2, par 0090) comprises a QCL configuration associated with one of the CSI-RS port groups (see, fig. 4, each of two states TCI#1 and TCI#2 defines QCL-Type between source CSI-RS and one CSI-RS port group of port groups, par 0086, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang’452 into that of Wang’797 modified by Park’355. The motivation would have been to determine large-scale parameters of the ports for the target reference signal (par 0069).

Regarding claim 18, Wang’797 discloses the method of claim 16 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347).
Wang’797 discloses all the claim limitations but fails to explicitly teach: wherein a first TCI state of the plurality of TCI states provides a first QCL assumption for a first CSI-RS port group, and a second TCI state of the plurality of TCI states provides a second QCL assumption for a second CSI-RS port group.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: provides a first QCL assumption for a first CSI-RS port group, and provide a second QCL assumption for a second CSI-RS port group (assumes/establishes QCL with respect to specific QCL parameter(s)/characteristic(s) for each specific port group of port groups within each CSI-RS resource, and configures UE with port-level QCL by QCL parameters/characteristic(s), par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein a first TCI state of the plurality of TCI states provides a first QCL information for a first CSI-RS port group, and a second TCI state of the plurality of TCI states provides a second QCL information for a second CSI-RS port group.

However Huang’452 from the same field of endeavor (see, fig. 9, communication between UE and radio network, par 0122- 0128) discloses: wherein a first TCI state (see, fig. 4, states TCI#1, par 0090) of the plurality of TCI states (see, fig. 4-5, extended TCI state may include two or more states, par 0086, 0090-0091) provides a first QCL information (see, CSI- QCL-Type for CSI-RS in TCI#0, par 0090) for a first CSI-RS port group (see, state TCI#0 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090), and a second TCI state (see, TCI#1, par 0090) of the plurality of TCI states (see, fig. 4-5, extended TCI state may include two or more states, par 0086, 0090-0091) provides a second QCL information (see, CSI- QCL-Type for CSI-RS in TCI#1, par 0090) for a second CSI-RS port group (see, state TCI#1 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang’452 into that of Wang’797 modified by Park’355. The motivation would have been to determine large-scale parameters of the ports for the target reference signal (par 0069).

Regarding claim 19, Wang’797 modified by Park’355 discloses the method of claim 1 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein transmitting the QCL information comprises transmitting a transmission configuration indicator (TCI) state having at least a first QCL configuration associated with a first CSI-RS port group and a second QCL configuration associated with a second CSI-RS port group.

However Huang’452 from the same field of endeavor (see, fig. 9, communication between UE and radio network, par 0122- 0128) discloses: wherein transmitting the QCL information (see, fig. 1 S102-S103, transmits QCL type(s) in extended TCI state to UE, par 0068-0069, 0074-0075) comprises transmitting a transmission configuration indicator (TCI) state (see, fig. 1 and 4, extended TCI state including multiple states, par 0086 and 0090) having at least a first QCL configuration (see, TCI#0 in extended TCI state, par 0086, 0090) associated with a first CSI-RS port group (see, state TCI#0 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090) and a second QCL configuration (see, TCI#1 in extended TCI state, par 0086, 0090) associated with a second CSI-RS port group (see, state TCI#1 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang’452 into that of Wang’797 modified by Park’355. The motivation would have been to determine large-scale parameters of the ports for the target reference signal (par 0069).

Regarding claim 21, Wang’797 modified by Huang’452 discloses the method of claim 19 (see, fig. 1-2 and 9, network devices (transmission point or base station) communicate with terminal devices in wireless communications system 100, par 0059, 0087, 0347).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein the first QCL configuration provides a first QCL assumption for a first CSI-RS port group, and a second QCL configuration provides the second QCL assumption for a second CSI-RS port group.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: wherein the first QCL configuration provides a first QCL assumption for a first CSI-RS port group (see, assumed/applied/utilized that QCL parameter(s)/property(s) for antenna port group A on CSI-RS, par 0232-0233 and 0255), and a second QCL configuration provides the second QCL assumption for a second CSI-RS port group (see, assumed/applied/utilized that QCL parameter(s)/property(s) for antenna port group B on CSI-RS, par 0232-0233 and 0255).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797 modified by Huang’452. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).

Regarding claim 37, Wang’797 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), wherein obtaining the QCL information (see, QCL indication information configured by network device, par 0266) comprises obtaining the one or more NZP CSI-RS resources (see, QCL indication information configured by network device including antenna port groups for CSI-RS resource, NZP CSI-RS resources configured for CSI-RS resources par 0139, 0265-0269).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein obtaining the QCL information comprises obtaining a plurality of transmission configuration indicator (TCI) states for the one or more CSI-RS resources, each of the TCI states comprises a QCL configuration associated with one of the CSI-RS port groups.

However Huang’452 from the same field of endeavor (see, fig. 9, communication between UE and radio network, par 0122- 0128) discloses: wherein obtaining the QCL information (see, fig. 1 S102-S103, UE receives QCL type(s) in extended TCI state, par 0068-0069, 0074-0075) comprises obtaining a plurality of transmission configuration indicator (TCI) states (see, fig. 4-5, extended TCI state may include two or more states, par 0086, 0090-0091) for the one or more CSI-RS resources (see, fig. 1 S102-S103, UE receives QCL type(s) in extended TCI state including states, each state for one CSI-RS port group corresponding to resource occupied by CSI-RS, par 0068-0069, 0074-0075, 0086, 0090-0091), each of the TCI states (see, fig. 4, TCI state includes two states TCI#1 and TCI#2, par 0090) comprises a QCL configuration associated with one of the CSI-RS port groups (see, fig. 4, each of two states TCI#1 and TCI#2 defines QCL-Type between source CSI-RS and one CSI-RS port group of port groups, par 0086, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang’452 into that of Wang’797 modified by Park’355. The motivation would have been to determine large-scale parameters of the ports for the target reference signal (par 0069).

Regarding claim 39, Wang’797 discloses the method of claim 37 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342),
Wang’797 discloses all the claim limitations but fails to explicitly teach: wherein a first TCI state of the plurality of TCI states provides a first QCL assumption for a first CSI-RS port group, and a second TCI state of the plurality of TCI states provides a second QCL assumption for a second CSI-RS port group.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: provides a first QCL assumption for a first CSI-RS port group, and provide a second QCL assumption for a second CSI-RS port group (assumes/establishes QCL with respect to specific QCL parameter(s)/characteristic(s) for each specific port group of port groups within each CSI-RS resource, and configures UE with port-level QCL by QCL parameters/characteristic(s), par 0255, 0433-0434).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein a first TCI state of the plurality of TCI states provides a first QCL information for a first CSI-RS port group, and a second TCI state of the plurality of TCI states provides a second QCL information for a second CSI-RS port group.

However Huang’452 from the same field of endeavor (see, fig. 9, communication between UE and radio network, par 0122- 0128) discloses: wherein a first TCI state (see, fig. 4, states TCI#1, par 0090) of the plurality of TCI states (see, fig. 4-5, extended TCI state may include two or more states, par 0086, 0090-0091) provides a first QCL information (see, CSI- QCL-Type for CSI-RS in TCI#0, par 0090) for a first CSI-RS port group (see, state TCI#0 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090), and a second TCI state (see, TCI#1, par 0090) of the plurality of TCI states (see, fig. 4-5, extended TCI state may include two or more states, par 0086, 0090-0091) provides a second QCL information (see, CSI- QCL-Type for CSI-RS in TCI#1, par 0090) for a second CSI-RS port group (see, state TCI#1 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang’452 into that of Wang’797 modified by Park’355. The motivation would have been to determine large-scale parameters of the ports for the target reference signal (par 0069).

Regarding claim 40, Wang’797 modified by Park’355 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein obtaining the QCL information comprises obtaining a transmission configuration indicator (TCI) state having at least a first QCL configuration associated with a first CSI-RS port group and a second QCL configuration associated with a second CSI-RS port group.

However Huang’452 from the same field of endeavor (see, fig. 9, communication between UE and radio network, par 0122- 0128) discloses: wherein obtaining the QCL information (see, fig. 1 S102-S103, UE receives QCL type(s) in extended TCI state, par 0068-0069, 0074-0075) comprises obtaining a transmission configuration indicator (TCI) state (see, fig. 1 and 4, extended TCI state including multiple states, par 0086 and 0090) having at least a first QCL configuration (see, TCI#0 in extended TCI state, par 0086, 0090) associated with a first CSI-RS port group (see, state TCI#0 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090) and a second QCL configuration (see, TCI#1 in extended TCI state, par 0086, 0090) associated with a second CSI-RS port group (see, state TCI#1 provides QCL-Type between source CSI-RSs and target CSI-RS port group corresponding to resource occupied by CSI-RS, par 0086, 0090).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huang’452 into that of Wang’797 modified by Park’355. The motivation would have been to determine large-scale parameters of the ports for the target reference signal (par 0069).

Regarding claim 42, Wang’797 modified by Huang’452 discloses the method of claim 40 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797 and Huang’452 discloses all the claim limitations but fails to explicitly teach: wherein the first QCL configuration provides a first QCL assumption for a first CSI-RS port group, and the second QCL configuration provides a second QCL assumption for a second CSI-RS port group.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: wherein the first QCL configuration provides a first QCL assumption for a first CSI-RS port group (see, assumed/applied/utilized that QCL parameter(s)/property(s) for antenna port group A on CSI-RS, par 0232-0233 and 0255), and the second QCL configuration provides a second QCL assumption for a second CSI-RS port group (see, assumed/applied/utilized that QCL parameter(s)/property(s) for antenna port group B on CSI-RS, par 0232-0233 and 0255).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797 modified by Huang’452. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).

Regarding claim 43, Wang’797 modified by Huang’452 discloses the method of claim 40 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797 and Huang’452 discloses all the claim limitations but fails to explicitly teach: wherein the second QCL configuration provides no QCL assumption, and wherein performing the at least one of channel measurement or interference measurement comprises applying the first QCL configuration or a default QCL configuration as the second QCL assumption.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses: wherein the second QCL configuration provides no QCL assumption (see, multiple NZP CSI-RS resources configured during initial access and each NZP CSI-RS resource with one QCL configuration according to table 3, QCL indication for SS block index in terms of the spatial QCL parameter during initial are not assumption, par 0441 and 0450), and wherein performing the at least one of channel measurement (see, channel measurement in Rx beam search/sweeping, par 0441) or interference measurement comprises applying the first QCL configuration or a default QCL configuration as the second QCL assumption (see, UE performs Rx beam search/sweeping for multiple NZP CSI-RS resources and assumes that the PAP from the CSI-RS is a subset of the PAP observed from SS block with QCL indication for SS block index, par 0441. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797 modified by Huang’452. The motivation would have been to support CoMP and a multiple beamforming CSI-RS based operation (par 0450).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claim 24 above, and further in view of Park’290 and Muruganathan et al (US20200304258A1, Priority Date: Mar 30, 2017).

Regarding claim 29, Wang’797 modified by Park’355 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein the indication provides grouping information based on one or more code division multiplexing (CDM) groups, the method further comprising determining CSI-RS ports associated with the one or more NZP CSI-RS resources based on the one or more CDM groups, wherein the CSI-RS ports associated with a CDM group belong to the same CSI-RS port group.

However Park’290 from the same field of endeavor (see, fig. 10, wireless communication system includes eNB and UE with transmitting/receiving antennas capable of AAS-based 3D beam forming, par 0234) discloses:
wherein the indication (see, table 6, CSI-RS resource configuration identity, par 0188-0196) provides grouping information based on one or more code division multiplexing (CDM) groups (see, fig. 23 and table 10-11, CSI-RS resource configuration including CSI-RS resource configuration identity, setup CDM small groups (second Embodiment) corresponding with certain CSI-RS resource configuration identity in table 10, par 0361-0364, par 0497),
wherein the CSI-RS ports associated with a CDM group (see, CDM small groups (sub-group), par 0364) belong to the same CSI-RS port group (see, CSI-RS ports in CDM small groups belong to the same CSI-RS port group by virtue of two CDM small groups splitted from one CSI-RS port group, par 0364).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’290 into that of Wang’797 modified by Park’355. The motivation would have been to configure a new CSI-RS pattern or CSI-RS resource in a massive MIMO system with more than eight antenna ports (par 0007).
The combination of Wang’797, Park’355 and Park’290 discloses all the claim limitations but fails to explicitly teach: the method further comprising determining CSI-RS ports associated with the one or more NZP CSI-RS resources based on the one or more CDM groups.

However Muruganathan’258 from the same field of endeavor (see, fig. 12, wireless network 100 includes a plurality of UEs 110 communicates with a plurality of network nodes 120, par 0124) discloses: the method further comprising determining CSI-RS ports (see, CSI-RS ports, par 0140) associated with the one or more NZP CSI-RS resources based on the one or more CDM groups (see, CDM groups formed over S/(NportsCSINresCSI) adjacent PRBs to pack more than NportsCSI CSI-RS ports within each aggregated CSI-RS resource when aggregating two legacy 8-port NZP CSI-RS resources into new CSI-RS design, therefore (structure of CDM groups determines CSI-RS ports within each aggregated NZP CSI-RS resources), par 0140).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Muruganathan’258 into that of Wang’797 modified by Park’355 and Park’290. The motivation would have been to reduce CSI-RS resource element overhead (par 0141).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355, and further in view of Park’290 and Muruganathan’258 as applied to claim 29 above, and further in view of Gao’013.

Regarding claim 30, Wang’797 modified by Park’355, Park’290 and Muruganathan’258 discloses the method of claim 29 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797, Park’355, Park’290 and Muruganathan’258 discloses all the claim limitations but fails to explicitly teach: wherein the indication comprises one or more bit strings comprising a first bit string indicating the CDM groups that belong to a first port group and a second bit string indicating other CDM groups that belong to a second port group, and wherein a total number of bit strings is equal to a total number of CDM groups.

However Gao’013 from the same field of endeavor (see, fig. 5, gNB transmits precoded CSI-RS to a WD in NR system, par 0027) discloses: wherein the indication (see, RRC configuration for CSI-RS port indication but restricted to CDM group, par 0153, 0160-0161) comprises one or more bit strings (see, different bitmaps, par 0153) comprising a first bit string (see, first bitmap for rank-1, par 0153) indicating the CDM groups (see, CDM group(s), par 0161) that belong to a first port group (see, first bitmap for rank-1 indicates CSI-RS ports for port subset selection of rank-1 but restricting port selection such that the ports in the same CDM group(s) are selected, par 0153 and 0161. Noted, embodiment 1, the selected ports can be restricted to {as, as+1, . . . , as+N−1}, par 0161) and a second bit string (see, second bitmap for rank-2, par 0153) indicating other CDM groups (see, CDM group(s), par 0161) that belong to a second port group (see, RRC configuration for port indication including multiple bitmaps, each bitmap for CSI-RS port subset selection of different rank but restricting port selection such that the ports in the same CDM group(s) are selected, par 0153. Noted, each bit in bit map is associated with a CSI-RS port and bit “1” indicates port being selected, par 0146), and wherein a total number of bit strings is equal to a total number of CDM groups (see, RRC configuration for port indication including multiple bitmaps with each bitmap to indicate CSI-RS port subset selection of different rank but restricting port selection such that the ports in the CDM groups are selected, par 0153 and 0161. Noted, if only two CDM groups are restricted for CSI-RS port subset selection of Rank 1 and Rank 2, then only two bitmaps corresponding with two port subset which is equal to total number of CDM groups (noted, maximum rank R is indicated therefore configurable, par 0159)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’013 into that of Wang’797 modified by Park’355, Park’290 and Muruganathan’258. The motivation would have been to select the CSI-RS port(s) used for RI/CQI calculation per rank by configuring the port index indication (par 0051).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claim 33 above, and further in view of Gao’013.

Regarding claim 34, Wang’797 discloses the method of claim 33 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein the indication comprises one or more bit strings comprising a first bit string indicating CSI-RS ports that belong to a first port group, and a second bit string indicating other CSI-RS ports that belong to a second port group, and wherein a total number of bit strings is equal to a total number of the one or more component patterns.

However Gao’013 from the same field of endeavor (see, fig. 5, gNB transmits precoded CSI-RS to a WD in NR system, par 0027) discloses: wherein the indication (see, RRC configuration for CSI-RS port indication, par 0153) comprises one or more bit strings (see, different bitmaps, par 0153) comprising a first bit string (see, first bitmap for rank-1, par 0153) indicating CSI-RS ports that belong to a first port group (see, first bitmap for rank-1 indicates CSI-RS ports for port subset selection of rank-1, par 0153), and a second bit string (see, second bitmap for rank-2, par 0153) indicating other CSI-RS ports that belong to a second port group (see, RRC configuration for port indication including multiple bitmaps, each bitmap for CSI-RS port subset selection of different rank, par 0153. Noted, each bit in bit map is associated with a CSI-RS port and bit “1” indicates port being selected, par 0146).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’013 into that of Wang’797 modified by Park’355. The motivation would have been to select the CSI-RS port(s) used for RI/CQI calculation per rank by configuring the port index indication (par 0051).
The combination of Wang’797, Park’355 and Gao’013 discloses all the claim limitations but fails to explicitly teach: wherein a total number of bit strings is equal to a total number of the one or more component patterns.

However Onggosanusi’031 from the same field of endeavor (see, fig. 1, wireless network 100 includes eNodeBs communicates with UEs, par 0081-0083) discloses:
wherein a total number of the bit strings is equal to a total number of the one or more component patterns (Note, each pattern configuration corresponding with one bitmap, therefore number of bitmaps would be the same as total number of patterns, par 0139 and 0185).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Onggosanusi’031 into that of Wang’797 modified by Park’355 and Gao’013. The motivation would have been to enable an efficient CSI-RS resource allocation mechanism for UE-specific BF CSI-RS (par 0126).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wang’797 in view of Park’355 as applied to claim 24 above, and further in view of Wang et al (US20190349103A1, PCT Priority Date: Dec 22, 2017).

Regarding claim 46, Wang’797 discloses the method of claim 24 (see, fig. 1-2 and 8, terminal device communicates with network devices (transmission points or base station) in wireless communications system 100, par 0059, 0087, 0342), further comprising.
Wang’797 discloses all the claim limitations but fails to explicitly teach:
identifying that the QCL information does not provide QCL assumptions for a first NZP CSI-RS port group associated with the one or more NZP CSI-RS resources used for interference measurement; and 
identifying an association between the first NZP CSI-RS port group used for interference measurement and a second NZP CSI-RS port group associated with the one or more NZP CSI- RS resources used for channel measurement, wherein performing at least one of channel measurement or interference measurement comprises applying the QCL information configured for the second NZP CSI-RS port group used for channel measurement to the first NZP CSI-RS port group used for interference measurement.

However Park’355 from the same field of endeavor (see, fig. 23, wireless communication system includes a base station 2310 and a plurality of terminals (or UEs) 2320, par 0615) discloses:
identifying that the QCL information does not provide QCL assumptions (see, QCL assumption, par 0449) for a first NZP CSI-RS port group (see, NZP CSI-RS resource defined as a set of NZP CSI-RS ports mapped to RE sets, par 0450) associated with the one or more NZP CSI-RS resources (see, UE configured with multiple NZP CSI-RS resources with each NZP CSI-RS resource defined as a set of NZP CSI-RS ports mapped to RE sets in order to support CoMP and a multiple beamforming CSI-RS based operation, par 0450) used for interference measurement (see, UE configured with IM setting including “IM type including CSI-IM” for CSI acquisition, therefore “IM type including CSI-IM” indicates whether there is interference measurement even if configured with multiple NZP CSI-RS resources with each NZP CSI-RS resource defined as a set of NZP CSI-RS ports mapped to RE sets, par 0449-0450, 0496- 0516); and 
identifying an association between the first NZP CSI-RS port group (see, NZP CSI-RS resource #4 with set of ports, par 0450, 0572-0573. Noted, a set of ports treats as same port and therefore can be equated to port group, par 0310) used for interference measurement (see, NZP CSI-RS resource #4 with set of ports configured for removal purpose, par 0450, 0572) and a second NZP CSI-RS port group (see, NZP CSI-RS resource #1 configured with a set of ports, par 0566-0570. Noted, a set of ports treats as same port and therefore can be equated to port group, par 0310) associated with the one or more NZP CSI-RS resources (see, NZP CSI-RS resource #1, par 0566-0570) used for channel measurement (see, UE configured with NZP CSI-RS resource #4 with set of ports for removal purpose and NZP CSI-RS resource #1 configured Rx beam sweeping, par 0566-0570, 0572-0573. Noted, configuration for interference removal would cause interference measurement and identified association between two resources and thus two set of ports).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Park’355 into that of Wang’797. The motivation would have been to properly support various intra/inter-TRP coordinated transmissions (par 0362).
The combination of Wang’797 and Park’355 discloses all the claim limitations but fails to explicitly teach: wherein performing at least one of channel measurement or interference measurement comprises applying the QCL information configured for the second NZP CSI-RS port group used for channel measurement to the first NZP CSI-RS port group used for interference measurement.

However Wang’103 from the same field of endeavor (see, fig. 1, communications system includes a plurality of base stations and a plurality of terminal devices, par 0065) discloses: wherein performing at least one of channel measurement or interference measurement (see, perform channel and interference measurement for coordinated multipoint transmission, par 0081) comprises applying the QCL information configured for the second NZP CSI-RS port group (see, non zero power channel state information-reference signal configuration, par 0086) used for channel measurement to the first NZP CSI-RS port group used for interference measurement (see, measurement parameters include a NZP CSI-RS configuration and a QCL indication, NZP CSI-RS configuration includes configurations of at least two groups of antenna ports, QCL indication indicates whether port groups have a QCL relationship, therefore QCL information of one port group could be used for another port group either in channel measurement or interference measurement, par 0081-0082, 0084, 0086).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wang’103 into that of Wang’797 modified by Park’355. The motivation would have been to reduce resource overheads and signaling overheads of a base station (par 0078).


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473    

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473